Citation Nr: 1707093	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  07-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a foot disability, to include flat feet and gout.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He also had periods of service in the Army National Guard and Army Reserve, including periods of active duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Board denied entitlement to service connection for hypertension in May 2011.  In December 2011, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion to vacate the Board's decision as to this issue and remanded the claim to the Board.  In May 2012 and May 2014, this case was remanded for further development.  It has now been returned to the Board.

The issues on appeal were addressed in a January 2014 Board hearing before the undersigned.  A copy of the hearing transcript is of record.  The Board also notes that a different Veterans Law Judge conducted a June 2009 hearing, but that hearing addressed two issues that are unrelated to those on addressed in this decision.  Therefore, there is no need for that Veterans Law Judge to participate in this decision, and no need for a panel decision and consideration of whether a third hearing is required before a third Veterans Law Judge.  Cf. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that hypertension, sleep apnea, right and left knee disorders, and a foot disability either had their onset during active duty service, during periods of active duty for training and inactive duty training, or that they were aggravated during such a period.  In May 2014, these issues were remanded in part to determine the Veteran's periods of active service, active duty for training, and inactive duty training.  It was noted in the May 2014 remand that while the claims file included a Chronological Statement of Retirement Points (AHRC Form 249-E), that form was insufficient because the document did not show the precise dates on which the Veteran served on active duty for training and inactive duty training.

While the AOJ submitted a request for additional National Guard records in October 2015, there is no indication that the AOJ attempted to verify the Veteran's periods of service, as was directed in the May 2014 remand.  The Board is obligated by law to ensure that the AOJ complies with Board remand directives, and errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Because the AOJ failed to determine the Veteran's periods of service, the opinions obtained from the August 2016 VA examiner are inadequate.  VA examinations were requested in order to determine whether the Veteran's disabilities were incurred or aggravated during any period of active duty for training or inactive duty training.  The remand instructions repeatedly stated that "The precise periods of service, including (active duty for training) and (inactive duty training) must be provided to the examiner."  The August 2016 VA examiner wrote in her report, however, that "The precise dates of active duty are not listed on the 2507 request."  She wrote that based on the Veteran's DD Form 214, she determined that his active duty was from July 24, 1986 to November 6, 1986, and that he was in the National Guard from 1985 to 1994 and 1998 to 2007.  This indicates that the examiner was not aware of any periods of active duty for training or inactive duty training that needed to be considered, nor was she aware of the Veteran's period of active service from August 2, 2005 to August 16, 2005.  The Veteran also testified in January 2014 that he had an additional period of active service which began on September 24, 2005.

The Board therefore finds that the August 2016 VA examinations are inadequate to decide the claims at this time, and new VA medical examinations and opinions must be obtained after the Veteran's periods of service have been verified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, the Army Reserve, and the Alabama National Guard, and if otherwise unsuccessful, the Defense Finance and Accounting Service, and request that they verify each and every period of the claimant's service.  This specifically includes classifying whether which period(s) of service were performed while in an active duty, active duty for training, and/or inactive duty training capacity, and the stating the relevant branch of service.  A Chronological Statement of Retirement Points is NOT acceptable.  

Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service (i.e., for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).

If the AOJ cannot locate any required records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

A memorandum should be issued listing the Veteran's full periods of service, and this information must be made available to all VA examiners prior to completion of the VA examination requests listed below.
 
2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All necessary tests should be conducted.  The examiner must have access to all files in Virtual VA and VBMS.  The Veteran's precise periods of service, including active duty for training and inactive duty training must be provided to the examiner.  

Following the examination, the examiner must indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred in or aggravated by a period of active duty service, active duty for training, or inactive duty training  

The examiner should consider the Veteran's assertions that his blood pressure, which was already high before some of his periods of service, was permanently increased during periods of service due to physical exertion and stress.  The examiner should also discuss the following blood pressure readings:

* A January 1999 reading of 158/100;
* 2001 and 2002 diagnoses of hypertension;
* A May 2004 reading of 144/98;
* A June 2005 reading of 168/89
* August 2005 readings of 165/105 and 130/89;
* and a March 2006 reading of 140/90.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed knee disability.  All necessary tests should be conducted.  All necessary tests should be conducted.  The examiner must have access to all files in Virtual VA and VBMS.  The Veteran's precise periods of service, including periods of active duty for training and inactive duty training, must be provided to the examiner.  

Following the examination, the examiner must indicate whether it is as least as likely as not (50 percent probability or more) that any current knee disability was incurred in or aggravated by any period of active duty service, active duty for training and inactive duty training.  The examiner must address the Veteran's assertions that he injured his knees during basic training in 1985 or 1986.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed sleep apnea.  All necessary tests should be conducted.  The examiner must have access to all files in Virtual VA and VBMS.  The Veteran's precise periods of service, including active duty for training and inactive duty training must be provided to the examiner.  

The examiner must indicate whether it is as least as likely as not (50 percent probability or more) that sleep apnea was incurred in or aggravated during any period of active duty service, or any subsequent period of active duty for training or inactive duty training.

The examiner should address the Veteran's assertions that his sleep apnea had its onset during his active duty in 2005, as evidenced by his fellow soldiers who told him that he snored loudly and stopped breathing during sleep, which led to his having a sleep study and being diagnosed with sleep apnea.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

5.  Schedule the Veteran for a VA examination to determine the etiology of any foot disorder, to include flat feet and gout.  All necessary tests should be conducted.  The examiner must have access to all files in Virtual VA and VBMS.  The Veteran's precise periods of service, including active duty for training and inactive duty training, must be provided to the examiner.  

The examiner should determine the Veteran's current diagnoses of the feet, to include consideration of whether the Veteran has, or has had at any time during the current appeal, a diagnosis of flat feet or gout.

For every foot disorder diagnosed the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disorder was incurred in or aggravated during any period of active duty service, active duty for training, or inactive duty training.

The examiner must discuss the Veteran's lay assertions that while he may have had flat feet before service, he never had any foot pain or problems until he entered service, that his foot pain has continued since basic training until the present, and that he was first diagnosed with gout while in the National Guard in 1989 or 1990.

A complete rationale must be provided for any opinion offered.  If the question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

6.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  The AOJ must ensure that all examination reports are in complete compliance with the directives of this remand.  The AOJ must ensure that all examiners documented consideration of records that are part of Virtual VA and VBMS.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated bearing in mind that service connection may be granted for a disability resulting from disease or injury incurred during active duty or active duty for training, but only for an injury suffered during inactive duty training.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




